09/01/2020
                    1,14q14,13M '414,
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 18-0545



                                        DA 18-0545


 STATE OF MONTANA,                                                       FILED
              Plaintiff and Appellee,                                   SEP 0 1 2020
       V.                                                          cerlik136=
                                                                     S ate of
                                                                                 1 ouri
                                                                                 1783c1
                                                                              Montana

 ANTHONY EUGENE PETTY,

              Defendant and Appellant.



       Counsel for Appellant Anthony Eugene Petty filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396(1967). This Court granted Petty time to respond,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
a direct appeal ofPetty's conviction in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Petty personally.
      DATED this I           day of Septeinber, 2020.




                                                               Chief Justice
40,e,
M)
 Justices